department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------- id no ---------------- telephone number fax number -------------------- -------- ------------ refer reply to cc ita plr-118678-14 date date internal_revenue_service number release date index number ---------------------- ------------------------------------------------- ------------------- --------------------------------- legend tin ---------------- year ------ dear -------------- this is in reference to a form_1128 application to adopt change or retain a tax_year that taxpayer a homeowners_association filed requesting to change its accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending october effective october year taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the regulations on procedure and administration revproc_2006_45 2006_45_cb_851 provides procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code a corporation complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change its annual_accounting_period section of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 of the income_tax regulations only if it is filed on or before the time including extensions for filing the return for the short_period required to effectuate the change the information furnished indicates that taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effectuate the change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 shortly after the required time sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as this case must be made under the rules of sec_301_9100-3 requests for relief plr-118678-14 subject_to sec_301_9100-3 will be granted when the taxpayer establishes that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer’s late filed form_1128 requesting to change to april effective april year is considered timely filed because a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we are returning your application so that you may forward it along with a copy of this letter to the director cincinnati service_center within days of the date of this letter please answer yes to question of section a of part ll if you qualify under revproc_2006_45 any further communication regarding this matter should be directed to the service_center this ruling is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses only the granting of sec_301_9100-3 relief we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 or whether the change may be effectuate under revproc_2006_45 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the taxpayer’s application_for a change in accounting_period may be processed under revproc_2006_45 as timely filed plr-118678-14 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely donna welsh senior technician reviewer income_tax accounting office_of_chief_counsel enclosures
